                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

BILLY RUSSELL LAND,                                    )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 5:20-CV-158-D
RACHEAL POTH, REBECCA ELGART,                          )
BRIAN JONES, and BLAIR WILLIAMS,                       )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that for the reasons stated in the
memorandum in support of each defendant's motion to dismiss [D.E. 19, 25, 31, 34], the court
GRANTS each defendant's motion to dismiss [D.E. 18, 24, 30, 33] and DISMISSES WITHOUT
PREJUDICE plaintiff's pro se complaint.



This Judgment Filed and Entered on November 25, 2020, and Copies To:
Billy Russell Land                                     (Sent to 1604 Curthay Court Raleigh, NC 27610
                                                       via US Mail)
Matthew Nis Leerberg                                   (via CM/ECF electronic notification)
Ashley Honeycutt Terrazas                              (via CM/ECF electronic notification)
Edward Francis Roche                                   (via CM/ECF electronic notification)
Zebulon D. Anderson                                    (via CM/ECF electronic notification)
Adrina Greenlee Bass                                   (via CM/ECF electronic notification)
Kathryn H. Shields                                     (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
November 25, 2020                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 5:20-cv-00158-D Document 37 Filed 11/25/20 Page 1 of 1
